Exhibit 10.9
(English Translation)
 
Equity Transfer Agreement
 
The Transferor: INTERNATIONAL LAOAN CO., LTD.
 
(Hereinafter referred to as “Party A”)
 
The Transferee: International Lorain Holding, Inc.
 
(Hereinafter referred to as “Party B”)
 
The agreement is entered into by and between Party A and Party B after thorough
negotiation.
 
Article 1 The parties of this agreement are:
 
1. The Transferor: INTERNATIONAL LAOAN CO., LTD.
 
Address: Road Town, British Virgin Islands
 
Legal Representative: Si Chen
 
Nationality: China
 
2. The Transferee: International Lorain Holding, Inc.
 
Address: 4F, Scotia Center, George Town, Cayman Islands
 
Legal Representative: AKAZAWA HISASHI
 
Nationality: Japan
 
Article 2 Party A agrees to transfer to Party B its equity interest in Shandong
Lorain Foodstuff Co., Ltd., which accounts for 25% of the registered capital
thereof and amounts to 3,154,470 USD (equivalent to 25,220,000 RMB).
 
Article 3 Party B shall pay to Party A transfer price by credit transfer at the
sum and in the currency set forth in Article 2 in three installments within 90
days after this agreement takes effect.
 
Article 4 Party B shall possess all rights and undertake all obligations of
Party A stipulated by the Articles of Association of Shandong Lorain Foodstuff
Co., Ltd.
 

--------------------------------------------------------------------------------


 
Article 5 If this agreement cannot be wholly or partially performed due to one
party’s fault, the defaulting party shall assume liabilities for breach of the
agreement. If the unenforceability is caused by both parties’ fault, the two
parties shall assume their respective liabilities according to the actual
conditions. The Conclusion, effect, interpretation, performance and settlement
of disputes of this agreement shall be governed by the laws of the People’s
Republic of China. When dispute occurs, the two parties shall consult
amicably to settle the dispute. If the two parties fail to solve the dispute
through negotiation, the dispute may be submitted to the People’s Court of Junan
County.
 
Article 6 This agreement is executed in the office of Shandong Lorain Foodstuff
Co., Ltd. on August 15, 2006.
 
This agreement takes effect upon signature of the two parties thereof.
 
Party A: INTERNATIONAL LAOAN CO., LTD.
(Corporate Seal)
 
Legal Representative: (Si Chen)
 
/s/ Si Chen
 
Party B: International Lorain Holding, Inc.
(Corporate Seal)
 
Authorized Representative: (AKAZAWA HISASHI)
 
/s/ Hisaashi Akazawa
 
Date August 15, 2006
 

--------------------------------------------------------------------------------

